Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ANHYDROUS LIQUID-PHASE EXFOLIATION OF PRISTINE ELECTROCHEMICALLY-ACTIVE GES NANOSHEETS

Examiner: Adam Arciero	SN: 16/755,680	Art Unit: 1727          June 17, 2022

DETAILED ACTION
The Application filed on April 13, 2020 has been received. Claims 1-24 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims each recite “few-layer GeS” and then claim wherein the “few-layer GeS” can comprise a mono-layer GeS. It is unclear how a few layers of GeS can comprise a single layer of GeS. 

The term “about” in claims 1, 7, 12, 17 and 21 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of compact prosecution the Examiner will construe the claims to read without the word “about”.

The term “about” in claims 2-3, 8-9 and 18-19 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of compact prosecution the Examiner will construe the claims to read without the word “about”.

The term “thin-film” in claims 10 is a relative term which renders the claim indefinite. The term “thin-film” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of compact prosecution, the Examiner will construe any device comprising such a nanosheet to read on the claimed thin-film device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahler (US 2014/0287237 A1; as found in IDS dated 04/13/2020) in view of Gupta et al. (“Liquid-phase exfoliation of MoS2 nanosheets: The critical role of trace water”, The Journal of Physical Chemistry, 2016, vol. 7, pg. 4884-4890; as found in IDS dated 04/13/2020).
As to Claims 1, 4-7, 17 and 20, Mahler discloses a method of producing GeS monosheets, comprising contacting an initial nanosheet dispersed in an organic medium with solution of a precursor comprising the GeS (paragraphs [0010 and 0123]; claims 23-24). Mahler does not specifically disclose an anhydrous fluid medium and the step of sonicating the composition.
However, Gupta et al. teaches of a method for producing a MoS2 nanosheet, comprising a step of sonicating crystalline MoS2 powders in anhydrous NMP (pg. 4885, left column, lines 17 and 22-23). The prior art references are analogous to each other because they each teach a method of producing nanosheets. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Mahler to comprise a sonicating step of crystalline GeS (bulk GeS) in NMP (anhydrous fluid medium) to produce a monolayer GeS nanosheet because Gupta teaches that such a method offers a simple scalable route for producing nanomaterials and NMP is one of the most efficient solvents for liquid-phase exfoliation for a variety of layered solids (Abstract). 
As to Claims 2-3, 8-9 and 18-19, Mahler teaches wherein the thickness of the nanosheet is less than 1 micron (paragraph [0046]). This range overlaps with the claimed range. The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the thickness of the nanosheets of modified Mahler to comprise the claimed thickness because Mahler teaches that a nanosheet with increased stability can be provided (paragraph [0048]).
As to Claims 12-15, Mahler discloses a method of producing GeS monosheets, comprising contacting an initial nanosheet dispersed in an organic medium with solution of a precursor comprising the GeS (paragraphs [0010 and 0123]l claims 23-24). Mahler does not specifically disclose an anhydrous fluid medium and the step of sonicating the composition.
However, Gupta et al. teaches of a method for producing a MoS2 nanosheet, comprising a step of sonicating crystalline MoS2 powders in anhydrous NMP (pg. 4885, left column, lines 17 and 22-23). The prior art references are analogous to each other because they each teach a method of producing nanosheets. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Mahler to comprise a sonicating step of crystalline GeS (bulk GeS) in NMP (anhydrous fluid medium) to produce a monolayer GeS nanosheet because Gupta teaches that such a method offers a simple scalable route for producing nanomaterials and NMP is one of the most efficient solvents for liquid-phase exfoliation for a variety of layered solids (Abstract). The method of modified Mahler will intrinsically modulate chemical degradation of the exfoliated GeS with said anhydrous fluid medium given that the materials and method of the prior arts and the claimed invention are the same. See MPEP 2112.
As to Claim 16, Mahler discloses the step of centrifuging a suspension of nanoplatelets (paragraph [0207]).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahler (US 2014/0287237 A1; as found in IDS dated 04/13/2020) in view of Gupta et al. (“Liquid-phase exfoliation of MoS2 nanosheets: The critical role of trace water”, The Journal of Physical Chemistry, 2016, vol. 7, pg. 4884-4890; as found in IDS dated 04/13/2020) as applied to claims 1-9 and 12-20 above and in further view of Hyun et al. (KR 101400524 B1; using machine translation provided by Espacenet).
As to Claims 10-11, modified Mahler does not specifically disclose incorporating the monolayer GeS into a device.
However, Hyun et al. teaches of manufacturing a GeS nanoparticle and incorporating it into a negative electrode of a lithium secondary battery (Abstract). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of modified Mahler to incorporate the monolayer GeS into a negative electrode of a lithium secondary battery because Hyun et al. teaches that a battery that solves the problem with a reduction in capacity and lifetime due to volume expansion during cycling can be provided (paragraph [0039]). 

Claim(s) 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahler (US 2014/0287237 A1; as found in IDS dated 04/13/2020) in view of Gupta et al. (“Liquid-phase exfoliation of MoS2 nanosheets: The critical role of trace water”, The Journal of Physical Chemistry, 2016, vol. 7, pg. 4884-4890; as found in IDS dated 04/13/2020) and Hyun et al. (KR 101400524 B1; using machine translation provided by Espacenet).
As to Claims 21-22, Mahler discloses a method of producing GeS monosheets, comprising contacting an initial nanosheet dispersed in an organic medium with solution of a precursor comprising the GeS (paragraphs [0010 and 0123]; claims 23-24). Mahler does not specifically disclose an anhydrous fluid medium and the step of sonicating the composition or incorporating the monolayer GeS into a device.
However, Gupta et al. teaches of a method for producing a MoS2 nanosheet, comprising a step of sonicating crystalline MoS2 powders in anhydrous NMP (pg. 4885, left column, lines 17 and 22-23). The prior art references are analogous to each other because they each teach a method of producing nanosheets. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Mahler to comprise a sonicating step of crystalline GeS (bulk GeS) in NMP (anhydrous fluid medium) to produce a monolayer GeS nanosheet because Gupta teaches that such a method offers a simple scalable route for producing nanomaterials and NMP is one of the most efficient solvents for liquid-phase exfoliation for a variety of layered solids (Abstract). Modified Mahler does not specifically disclose incorporating the monolayer GeS into a device.
However, Hyun et al. teaches of manufacturing a GeS nanoparticle and incorporating it into a negative electrode active material (which is inherently provided onto a current collector; see MPEP 2112) of a lithium secondary battery (Abstract and paragraph [0039]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of modified Mahler to incorporate the monolayer GeS into a negative electrode of a lithium secondary battery because Hyun et al. teaches that a battery that solves the problem with a reduction in capacity and lifetime due to volume expansion during cycling can be provided (paragraph [0039]). 
As to Claims 23-24, Mahler discloses a method of producing GeS monosheets, comprising contacting an initial nanosheet dispersed in an organic medium with solution of a precursor comprising the GeS (paragraphs [0010 and 0123]l claims 23-24). Mahler does not specifically disclose an anhydrous fluid medium and the step of sonicating the composition.
However, Gupta et al. teaches of a method for producing a MoS2 nanosheet, comprising a step of sonicating crystalline MoS2 powders in anhydrous NMP (pg. 4885, left column, lines 17 and 22-23). The prior art references are analogous to each other because they each teach a method of producing nanosheets. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Mahler to comprise a sonicating step of crystalline GeS (bulk GeS) in NMP (anhydrous fluid medium) to produce a monolayer GeS nanosheet because Gupta teaches that such a method offers a simple scalable route for producing nanomaterials and NMP is one of the most efficient solvents for liquid-phase exfoliation for a variety of layered solids (Abstract). The method of modified Mahler will intrinsically modulate chemical degradation of the exfoliated GeS with said anhydrous fluid medium given that the materials and method of the prior arts and the claimed invention are the same. See MPEP 2112. Modified Mahler does not specifically disclose incorporating the monolayer GeS into a device.
However, Hyun et al. teaches of manufacturing a GeS nanoparticle and incorporating it into a negative electrode active material (which is inherently provided onto a current collector; see MPEP 2112) of a lithium secondary battery having a lithium ion electrolyte (and inherently a cathode comprising lithium; see MPEP 2112) (Abstract and paragraphs [0039 and 0047]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of modified Mahler to incorporate the monolayer GeS into a negative electrode of a lithium secondary battery because Hyun et al. teaches that a battery that solves the problem with a reduction in capacity and lifetime due to volume expansion during cycling can be provided (paragraph [0039]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727